TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00489-CV



                               In re David Lightfoot Hernandez


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               After filing a petition for writ of mandamus, relator David Lightfoot Hernandez filed

a motion to dismiss his petition informing this Court that he has obtained the requested relief,

rendering his petition moot. Accordingly, we grant Hernandez’s motion and dismiss the petition for

writ of mandamus.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Filed: August 28, 2012